BURGESS, J.
This is an action of ejectment brought by appellants for the possession of lot 1 of Laclede subdivision, the south part of surveys 2939 and 2844, situated in the county of St. Louis, State of Missouri, township 45, range 6, beginning 166 feet west of the Big Bend road where it intersects with the Manchester road, thence along the south line of Manchester road west 9.85 chains to an avenue; thence south with said avenue 8 chains and 38.25 links to lot 2 of Laclede *598subdivision. Thence east along the north line of said lot 2, 9 chains and 45.75 links, thence north 6 chains and 57.25 links to the Manchester road, the place of beginning, containing 8.64 arpens, more or less.
The petition is in the nsnal form, and the answer a general denial. The title relied upon by plaintiffs is a paper title, and the defense rely npon the ten-year statute of limitation, claiming that it began to run.'from two or three different periods. No declarations of law were asked or given. There was judgment for defendants, from which plaintiffs appeal. It has been uniformly held by this court that it will not, under such circumstances, undertake to review the finding of the court, as it is impossible for us to know upon what theory the court found for the defendants, whether upon the paper title, or the statute of limitations. [Parkinson v. Caplinger, 65 Mo. 290; Thies v. Garbe, 88 Mo. 146; Renney v. Williams, 89 Mo. 139; Clark v. Railroad, 127 Mo. 255; Hill v. Kingsland, 131 Mo. 648; Sieferer v. St. Louis, 141 Mo. 586; Zimmerman v. Railroad, 156 Mo. 561; Bethune v. Railroad, 139 Mo. 574.]
The judgment is affirmed.
All of this Division concur.